Title: From Thomas Jefferson to William Short, 29 August 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Monticello Aug. 29. 08.
                  
                  Yours of the 7th. & 10th. inst. were acknoleged in mine of the 19th. Mr. Madison is now with me and is preparing instructions for you. we now very much wish we had asked you to take a trip here. it is impossible to give on paper so intimate an expression of our views as in conversation, and more difficult in this case than in others because in addition to the general objects of cultivating friendship and declaring our purpose of observing neutrality, which can be put on paper, a more pressing object, which cannot be put on paper, is to avail ourselves of the emperor’s marked dispositions of friendly regard for us whenever a treaty of peace shall be on the tapis, & to engage him to patronize our interests there, so as the benefit of the maritime rights which shall then be settled, may be extended to us, & nothing plotted to sacrifice us by France or England, neither of which wish us success. but it is now too late to see you. while your instructions are in preparation, we have advertised the sailing of an Aviso on the 15th. of Sep. from Philadelphia, and by a letter of the 26th. from hence, mr Gallatin was desired to instruct the Collector of Philadelphia to engage one there. the only persons who know of your mission are the heads of departments & mr Graham chief clerk of the department of state. With any of these whom you meet you may speak safely on the subject. it would have been very desirable that you should have read our Russian correspondence. but this appears impracticable without making your mission public I send you the emperor’s* letters to me, which be pleased to return after perusal, but mine to him are at Washington, not to be got at in my absence. they would have been more important to give you a view of what has passed. I believe mr Levitt Harris has copies of them. our correspondence was produced in this way. the Emperor, from a disinterested & virtuous regard to this country expressed a wish to correspond with me, which was communicated to me through a fourth person, but afterwards a letter of his was shewn me expressing the same wish. I took the occasion therefore of his generous & voluntary interposition in the case of the capture of the Philadelphia & her crew, to begin the correspondence, which has been more in a private than public style.
                  I expect to recieve a letter for you from Price in time to inclose it in this package. I have written so lately to my friends in France that I have no letters to trouble you with. I have written two to M. La Fayette on his affairs here, & have nothing new to add to them. I have pressed him to borrow money in Europe to pay his debts on a hypothecation of his Orleans lands for 10. years, at the end of which time they will sell for 8. times what they will now. still however remember me to all those there nominatim with whom I am intimate. They are all known to you; and wishing you safety, health & success, I repeat the assurances of my constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        [Note by Short:]
                     *These were dated Nov. 7. 1804—in answer to one of June 15, 1804 
                     
                           Aug. 10. 1806—in acknowledgment of one (date not mentioned) sent by Mr. Harris 
                     
                           with books on the American constitution—note of W.S.
                  
               